Citation Nr: 0915111	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-12 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for cervical C6-7 
radiculopathy, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 10 percent evaluation for cervical C6-7 
radiculopathy.  The claim was certified for appeal by the 
Seattle, Washington, RO.

In March 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In February 2007, 
the Board remanded the claim for additional development, a 
new VA examination, and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's cervical C6-7 
radiculopathy was not manifested by moderate intervertebral 
disc syndrome, with recurring attacks.

2.  From September 23, 2002 to January 14, 2009, the 
Veteran's cervical C6-7 radiculopathy was not manifested by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
or, by forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Since January 15, 2009, the Veteran's cervical C6-7 
radiculopathy has been manifested by a moderate 
intervertebral disc syndrome, with recurring attacks.



CONCLUSIONS OF LAW

1.  For the rating period prior to January 15, 2009, the 
criteria for a rating in excess of 10 percent for cervical 
C6-7 radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

2.  For the rating period since January 15, 2009, the 
criteria for a 20 percent rating for cervical C6-7 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2002 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until 
correspondence in March 2006.  The appellant was not provided 
notice of how his radiculopathy is rated until the issuance 
of the March 2004 statement of the case.  The claim was 
readjudicated in a February 2009 supplemental statement of 
the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine were revised while the appeal was 
pending effective September 23, 2002 and September 26, 2003, 
respectively.  Because the Veteran's claim for an increased 
rating was filed prior to the date of the regulatory change, 
the Board must analyze the evidence under both the new and 
the old regulations.  The new regulations do not apply to the 
period prior to their effective date.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was assignable for moderate 
intervertebral disc syndrome, with recurring attacks.

Diagnostic Code 5293 was revised effective September 23, 
2002.  The new Diagnostic Code provides that intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Diagnostic Code 
5293 provides that a 10 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides that when evaluating on the 
basis of chronic manifestations, the rater should evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities should be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes.

The general rating criteria for rating disabilities of the 
spine, were revised effective September 26, 2003.  The 
revised criteria include 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion-extension of the 
cervical spine is zero to 45 degrees, normal left and right 
lateral flexion is zero to 45 degrees, and normal left and 
right lateral rotation is zero to 80 degrees.  38 C.F.R. § 
4.71a, Plate V.

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is service connected for cervical C6-7 
radiculopathy, evaluated as 10 percent disabling.  He argues 
that he is entitled to a higher rating.



The period prior to September 23, 2002

In June 2001, the Veteran was seen at his first appointment 
at VA in 10 years for increasing pain in his back.  The 
Veteran specifically complained of lower back discomfort.  
The Veteran noted that he was very active in softball and 
bowling, but by the end of the fourth game got very stiff and 
had difficulty.  He also reported difficulty sleeping due to 
pain.  The Veteran's social history was described as very 
active, playing sports despite discomfort.  A neurological 
examination showed cranial nerves II-XII were intact.  
Reflexes were 2+.  Strength was a 5/5.  Sensory was intact.  
The Veteran had full range of motion of his spine, no 
crepitus, no point tenderness, no effusion, no deformities in 
all examinations, except for the lumbar spine where he had 
tenderness noted to palpation.  He was diagnosed with low 
back pain and shoulder pain.  No cervical problems were 
reported.

At another appointment in June 2002, the Veteran reported 
pain as a "5" on the pain scale in the lower back and both 
shoulders.  No neck pain was reported.  

No other evidence was provided covering the period prior to 
September 23, 2002.  

Based on the evidence of record during this period, the 
Veteran did not show a moderate intervertebral disc syndrome 
of the cervical spine, with recurring attacks.  He did not 
complain of any cervical pain during his June 2002 
examination, and his neurological examination was within 
normal limits.  Furthermore, the Veteran had full range of 
motion.  Therefore, for this time period, the Veteran is not 
entitled to a higher rating.

The period since September 23, 2002

The Veteran was afforded a VA examination in November 2005.  
He reported pain seven times per month for two hours.  The 
pain traveled to both arms, which got numb and sore, 
especially when raised above his shoulders.  The pain was 
described as burning, aching, oppressing, and sharp.  The 
Veteran reported his pain level at a "10" on the pain 
scale.  The pain was usually elicited by physical activity 
and raising his arms.  His condition did not cause 
incapacitation.  The examiner noted that the Veteran was not 
working when he developed this condition.

A physical examination showed posture and gait within normal 
limits.  Examination of the cervical spine revealed there was 
no evidence of radiating pain on movement with evidence of 
muscle spasm in the right para-spinal area.  There was no 
evidence of tenderness or ankylosis of the spine.  Range of 
motion examination revealed 40 degrees of flexion, 40 degrees 
of extension, 35 degrees of right lateral flexion, 40 degrees 
of left lateral flexion, and 60 degrees of right rotation, 
with pain beginning at each of those numbers.  The examiner 
noted that the joint function of the spine was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance or incoordination after repetitive use.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  A neurological examination 
of the upper extremities revealed motor and sensory function 
within normal limits.  Upper extremity reflexes revealed 
bilateral bicep and tricep jerk of 2+.  X-rays showed 
degenerative disc disease at the C6-7 level with foraminal 
narrowing.

At his personal hearing in March 2006, the Veteran reported 
numbness in his arms and constant pain and stiffness in his 
neck.  He described the pain as a seven or eight during 
severe episodes and on a daily basis.  He noted taking 
medication daily to help alleviate his pain.

The Veteran had a new VA examination in January 2009.  The 
Veteran classified his pain as a "9" on the pain scale.  
Flare-ups were reported to occur with any lifting activities 
and overhead activities.  The Veteran reported radicular pain 
of both upper extremities in the ulnar aspect associated with 
intermittent paresthesias.  The examiner noted that the 
Veteran had not worked since 2001, was unable to participate 
in recreational activities, and had a low driving tolerance.  
The Board notes that at the Veteran's personal hearing, he 
noted that he was retired, but not for medical reasons.  See 
Board hearing transcript, p. 13.

A physical examination showed stiffness of the cervical 
spine.  Posture was guarded, and gait was normal.  Range of 
motion of the cervical spine showed forward flexion of 37 
degrees, extension of 42 degrees, bilateral flexion was 20 
degrees and bilateral rotation was 40 degrees with end range 
pain in all directions.  No pain, fatigue, weakness, or lack 
of endurance or coordination was shown on repetitive use.  A 
neurological examination showed diminished sensation in 
bilateral ulnar distribution in the upper extremities.  No 
muscular atrophy was found.  Deep tendon reflexes were 
symmetrical.  No incapacitating episodes were reported or 
found in the record.  The Veteran was diagnosed with cervical 
spine strain moderate to moderately severe with degenerative 
disc disease with reduced disc space at C6-7.

Based on the evidence of record for the period since 
September 23, 2002, the Veteran is not entitled to a rating 
in excess of 10 percent under the new regulations.  His range 
of motion was greater than the limited range necessary for a 
higher evaluation, and he did not show muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour.  The findings also showed that the Veteran 
had not experienced any incapacitating episodes.

The Veteran, however, does qualify for a higher rating under 
the old regulations for an intervertebral disc syndrome as 
his symptomatology more nearly approximates a moderate 
rating, with recurrent attacks.  The Veteran was diagnosed 
with a moderate to moderately severe cervical spine strain 
with degenerative disc disease, and his symptoms are stated 
to occur when lifting his arms and driving his car.  The 
Veteran's radiculopathy does not, however, qualify for an 
evaluation in excess of 20 percent because the evidence of 
record does not show that his radiculopathy is severe.  

The Board also finds that the Veteran's effective date for a 
20 percent evaluation is the January 2009 examination, and 
not on an earlier date.  While the Veteran reported recurring 
attacks at the November 2005 examination, his neurological 
examination was normal.  Examination of the cervical spine 
revealed there was no evidence of radiating pain on movement.  
Based on the evidence of record, the Board determines that 
the Veteran did not have a moderate intervertebral disc 
syndrome at that time.  At the January 2009 examination, 
however, the Veteran's neurological examination did show 
diminished sensation in bilateral ulnar distribution in the 
upper extremities, and his spine was stiff, with guarded 
posture.  Together with the Veteran's report of his painful 
symptoms, these findings more nearly approximate a 20 percent 
evaluation.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R.   § 3.321(b)(1).  
The preponderance of the evidence shows that the Veteran's 
cervical radiculopathy did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

For the rating period prior to January 15, 2009, entitlement 
to an increased rating for cervical C6-7 radiculopathy, 
currently evaluated as 10 percent, is denied.

For the rating period since January 15, 2009, an evaluation 
of 20 percent, but not higher, is granted for cervical C6-7 
radiculopathy, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


